EXHIBIT 10.1

AMENDMENT to

EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”), dated October 6, 2016, amends that certain
Employment Agreement (“Agreement”) made and entered into effective as of
January 13, 2015 (“Effective Date”) by and between CoLucid Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Thomas P. Mathers
(“Executive”). Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Agreement.

Recitals

A. The Company desires to continue to employ Executive, and Executive desires to
continue to be employed by the Company.

B. The Company and Executive desire to amend the terms of the Agreement.

Agreement

NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Executive
agree as follows:

 

  1. The following clause of Section 7.7 of the Agreement is hereby deleted:

“ provided, however, that the payment of such Severance Benefits shall be
reduced by the full amount that such payments, when added to all other payments
or benefits of any kind to Executive by reason of the Change in Control of the
Company, constitutes an “excess parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)”

 

  2. The following Section 7.13 is hereby added to the Agreement:

7.13. Parachute Payment Limitation

(a) Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to which the Executive is subject or a party to the
contrary, if any of the payments or benefits provided or to be provided by the
Company to the Executive or for the Executive’s benefit pursuant to the terms of
this Agreement or otherwise (“Covered Payments”) constitute parachute payments
(“Parachute Payments”) within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), and would, but for this
Section 7.13, be subject to the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law and any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), then the Covered Payments shall be payable
either (i) in full or (ii) reduced to the minimum extent necessary to ensure
that no portion of the Covered Payments is subject to the Excise Tax, whichever
of the foregoing clauses (i) or (ii) results in the Executive’s receipt on an
after-tax basis of the greatest amount of payments and benefits after taking
into account the applicable federal, state, local and foreign income, employment
and excise taxes (including the Excise Tax).

(b) Any such reduction shall be made in accordance with Section 409A of the Code
and the following: (i) the Covered Payments which do not constitute deferred
compensation subject to Section 409A of the Code shall be reduced first, and
(ii) Covered Payments that are cash payments shall be reduced before non-cash
payments, and Covered Payments to be made on a later payment date shall be
reduced before payments to be made on an earlier payment date.



--------------------------------------------------------------------------------

(c) If, notwithstanding the initial application of this Section 7.13, the
Internal Revenue Service determines that any Covered Payment constitutes an
“excess parachute payment” (as defined by Section 280G(b) of the Code), this
Section 7.13 will be reapplied based on the Internal Revenue Service’s
determination, and the Executive will be required to promptly repay the portion
of the Covered Payments required to avoid imposition of the Excise Tax together
with interest at the applicable federal rate (as defined in
Section 7872(f)(2)(A) of the Code) from the date of the Executive’s receipt of
the excess payments until the date of repayment.

(d) Any determination required under this Section 7.13 shall be made in writing
in good faith by the accounting firm which was the Company’s independent auditor
immediately before the Change in Control (the “Accountants”), which shall
provide detailed supporting calculations to the Company and the Executive as
requested by the Company or the Executive. The Company and the Executive shall
provide the Accountants with such information and documents as the Accountants
may reasonably request in order to make a determination under this Section 7.13.
The Company shall be responsible for all fees and expenses of the Accountants.

3.     This Amendment, together with the Agreement, represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral and written and all
contemporaneous oral negotiations, commitments and understandings between such
parties. This Amendment may not be modified or amended except by a written
agreement duly executed by both parties hereto.

IN WITNESS WHEREOF, Executive and the Company have executed this Amendment,
intending it to be effective as of the date first written above.

 

COMPANY:     EXECUTIVE: COLUCID PHARMACEUTICALS, INC.     THOMAS P. MATHERS By:
  /s/ Arthur Pappas     /s/ Thomas P. Mathers   Arthur Pappas, Chairman of the
Board     Thomas P. Mathers